Title: Thomas Jefferson to Archibald Thweatt, 14 June 1810
From: Jefferson, Thomas
To: Thweatt, Archibald


          
            Dear Sir
             
                     Monticello 
                     June 14. 10.
          
          
		  I wrote you on the 11th in answer to yours of the 4th and yesterday recieved yours of the 7th announcing to me the melancholy information of the death of my most esteemed friend mrs Eppes. an intimate and affectionate acquaintance of 40. years with her had always rendered her very dear to me. nearly the last of my early & most beloved friends has now dropt off, and I
			 really view myself as th 
                  a solitary trunk in the fields with all it’s limbs fallen from it. thus it is that nature, by depriving us of friends & faculties, one by one, prepares us for our own exit with the less
			 regret. I sincerely condole with the family on the loss of so dear a center of their union.I inclose you with  pleasure the letter you desire. if
			 the excursion which is to aproach you to mr Madison is to do it at his country seat, from which it is easy to come here to breakfast, I shall certainly hope to see you here.Yours affectionately
          
            Th:
            Jefferson
        